Citation Nr: 0307429	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches and a 
brain hemorrhage, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a vision disorder, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.

8.  Entitlement to service connection for dementia, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1980, and from January 1991 to April 1991, including service 
in the Southwest Asia Theater of Operations.  The veteran had 
additional service in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 decision by the RO in Sioux 
Falls, South Dakota which, in pertinent part, denied service 
connection for a skin disorder, a stomach disorder, 
headaches, a respiratory disorder, fatigue, a bilateral 
shoulder disability, and dementia.  The veteran appealed all 
of these determinations.  In November 2000, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.   Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board finds that despite the fact that this file was in 
the RO's possession until March 2003, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with any 
of the pertinent provisions of the VCAA that might apply to 
his claims, and that this failure constitutes a violation of 
his due process rights.  Although further delay is 
regrettable, this case must be remanded to the RO so that the 
veteran and his representative may be provided with such 
notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should then review the claims 
for entitlement to service connection for 
a skin disorder, a gastrointestinal 
disorder, headaches and a brain 
hemorrhage, a respiratory disorder, 
fatigue, a vision disorder, a bilateral 
shoulder disorder, and dementia.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




